     Case 1:21-cv-00761-WJ-JFR Document 480-1 Filed 09/03/21 Page 1 of 1


From:            Tatyana Drevaleva
To:              Lyman, Christine (USANM)
Subject:         Case No. 1:21-cv-00761-WJ-JFR.
Date:            Thursday, August 26, 2021 6:19:23 PM


Ms. Lyman,

My intention for now is to file the Second Motion for Partial Summary Judgment.
Also, my intention is to file a Motion to Amend and Supplement my Complaint No. 1:21-cv-00761-
WJ-JFR pursuant to the F.R.C.P. Rule 15.

I will prepare these Motions, and I will email them to you for your review before I file them with the
Court. I don’t know when I will complete preparing my Motions. It will take a few days.

Please, let me know if you have any questions.

Tatyana.




                                                    ǆŚŝďŝƚ
